Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/28/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-9 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bicocchi et al (WO2017016676A1 published 02/02/2017; hereinafter Bicocchi).
Regarding claim 1, Bicocchi device for collecting, preserving and/or transporting isolated biological samples (preservation by means of formalin of human tissues – page 1 line 9), comprising: 
a) a first container (a receptacle 2 – Fig. 2) adapted to house said biological samples, which comprises a predetermined amount of a first solution (a receptacle with buffer solution – page 4 line 10); and 
b) a second container comprising a predetermined amount of a second solution (capsule 4 contains 9 mL of formalin – page 7 lines 13-14), said first and second solutions forming "in situ" a fixative (formalin is a fixative) and said first and second containers being coupled to each other (the receptacle 2 and capsule 4 are coupled together by a piercing cap 3 and a safety ring nut 6 – Fig. 2), said device further comprising separating means adapted to keep said first solution and said second solution distinct and separate (the protective film 5 separates the receptacle 2 and capsule 4 – Fig. 2), said first and second containers being configured so that to allow said first solution and said second solution to be mixed when said containers are coupled, thanks to a manual action on said containers and/or said separating means, thus obtaining said fixative "in situ" (a piercing cap 3 is provided with threading that will pierce the protective film 5 when the capsule 4 is screwed down – page 8 lines 15-16).
Regarding claim 5, Bicocchi teaches a device according to claim 1, wherein: 
said first container (a receptacle 2 – Fig. 2) consists of:
 	a reservoir (space inside the receptacle 2 – Fig. 2) containing said first solution and adapted to house said biological samples (receptacle 2 containing the human tissue sample); and 

said second container is a male cap  (capsule 4 is a male cap connected to the receptacle 2 – Fig. 2) comprising the separating means (a protective film separates the capsule 4 and the receptacle 2 – Fig. 2); 
said female cap (a piercing cap 3 – Fig. 2) being coupled both to said reservoir and said male cap (the piercing cap 3 is attached to the receptacle 2 and capsule 4 – Fig. 2), thus allowing the fluid connection between said reservoir and said male cap (the piercing cap 3 has holes that allow fluid passage – Figs. 9C-D).
Regarding claim 6, Bicocchi teaches a device according to claim 5, wherein said fluid connection is achieved by means of one or more holes that are on said female cap (the piercing cap 3 has holes that allow fluid passage – Figs. 9C-D).
Regarding claim 7, Bicocchi teaches the device according to claim 6, wherein said one or more holes are circular sector openings (the piercing cap 3 has circular holes that allow fluid passage – Figs. 9C-D).
Regarding claim 8, Bicocchi teaches the device according to claim 5, wherein said puncturing means are a cross punch (the piercing cap 3 has cross shaped piercing pins – Figs. 6 and 9D).
Regarding claim 9, Bicocchi teaches device according to claim 1, wherein said second container is a lid allowing said first container to be opened and tightly closed (capsule 4 contains 9 mL of formalin – Figs. 2-3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bicocchi in view of Hale (US20090155838A1 published 06/18/2009).
Regarding claim 2, Bicocchi teaches a device according to claim 1, wherein, said second solution is formaldehyde (Bicocchi teaches formalin which is an aqueous solution of formaldehyde and water), and said fixative is formalin (the capsule 4 contains formalin – page 10 line 6).
However, Bicocchi does not teach that the first solution is an aqueous solution buffered at pH values between 6.0 and 8.0.
Hale (paragraph 17) teaches a kits for collecting, assaying and stabilizing a biological sample with an aqueous solution buffered at pH values between 6.0 and 8.0 
It would have been obvious to modify the device, as taught by Bicocchi, with the PBS buffer with a pH of 7.4, taught by Hale, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Bicocchi and Hale both teach devices for holding biological samples.
Regarding claim 3, Bicocchi, modified by Hale, teaches a device according to claim 2, wherein said first solution is an aqueous solution buffered at pH values between 6.7 and 7.4 (a PBS buffer with a pH of 7.4 – Hale paragraph 132), said second solution is formaldehyde (Bicocchi teaches formalin which is an aqueous solution of formaldehyde and water), and said fixative is formalin (the capsule 4 contains formalin – Bicocchi page 10 line 6).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bicocchi, modified by Hale, in view of Wolstoncroft (US Patent No. 4,592,934 A published 06/03/1986)
Regarding claim 4, Bicocchi, modified by Hale, teaches a device according to claim 2, wherein and said predetermined amount of formaldehyde is between 2% and 6% by weight with respect to the total volume of formalin (4% buffered formalin – Bicocchi page 1 line 22).
However, Bicocchi, modified by Hale, does not teach a predetermined amount of buffered aqueous solution is between -3-Atty. Docket No. 191188E8594% and 98% by weight. (Bicocchi, modified by 
Wolstoncroft teaches a predetermined amount of aqueous solution is between -3-Atty. Docket No. 191188E85 94% and 98% by weight (about 95 percent by weight of water – column 4 lines 17-18). It would be advantageous to use a 95% aqueous solution to improve upon what is already generally known to determine an optimum combination of percentages. See In re Peterson 315 F.3d 1325 (Fed. Cir. 2003).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the buffer percentage, as taught by Bicocchi as modified by Hale, with percentage, taught by Wolstoncroft, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because modifying the buffer percentage can be carried out by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached on M-T from 8AM to 6PM. The examiner can also be reached on alternate Fridays 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden, can be reached at telephone number 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/T.C.S./Examiner, Art Unit 1796                                                                                                                                                                                                        

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797